o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc intl b03 genin-122050-15 ---------------- number release date uil via regular mail ---------------------- ----------------------- -------- --------------------------------- reference u s taxation of gains realized by nonresident_alien individuals ------------- dear generally gain on the sale of stock by nonresident_alien individuals is not subject_to tax by the united_states either under the internal_revenue_code or under the terms of an income_tax treaty to which the united_states is a party however some stock gains may be subject_to u s tax under sec_897 treating gain_or_loss of a nonresident_alien_individual or a foreign_corporation from the disposition of a united_states_real_property_interest including stock of a domestic_corporation that is a united_states_real_property_holding_corporation as gain_or_loss effectively connected with a trade_or_business_within_the_united_states in addition nonresident_alien individuals may be subject_to u s tax on stock gains in certain unusual factual situations described below under sec_865 of the code a united_states resident’s gain from the sale of personal_property is u s source income unless an exception applies for these purposes a united_states_resident means a u s citizen or resident_alien who does not have a tax_home in a foreign_country or a nonresident_alien who has a tax_home in the united_states sec_865 certain individuals who would otherwise be resident aliens under the substantial_presence_test of sec_7701 and sec_301_7701_b_-1 may be treated as nonresident_aliens if the individuals are exempt individuals whose days of presence are not counted for purposes of the test under sec_7701 and sec_301_7701_b_-3 such an individual may nevertheless be a united_states_resident for purposes of sec_865 if the individual’s tax_home is in the united_states tax_home for this purpose is defined in sec_911 and treas reg genin-122050-15 b as the individual’s regular or principal_place_of_business or his or her place of abode if he or she has no regular or principal_place_of_business a foreign_government-related_individual is an exempt_individual whose days of physical presence are not counted under sec_301_7701_b_-3 in determining residency would generally have a tax_home in the united_states because his or her regular or principal_place_of_business or place of abode is in the united_states similarly exempt individuals who are teachers trainees and students or foreign professional athletes may have a tax_home in the united_states and be treated as u s residents for purposes of sec_865 even though their days of presence are not counted for purposes of the substantial presence residency test see https www irs gov individuals international-taxpayers nonresident-alien-students- and-the-tax-home-concept the source of a nonresident_alien individual’s gain from personal_property sales including sales of stock of any company irrespective of whether that company is a u s or non-u s resident company would be the united_states under the general_rule of sec_865 if the individual’s tax_home is in the united_states similarly sec_1_865-2 provides generally that a loss recognized with respect to stock is allocated to the class_of_gross_income with respect to which gain from the sale of such stock would give rise in the hands of the seller those nonresident_alien individuals who both have a tax_home in the united_states and are present in the united_states for days or more are taxable on the excess of u s - source capital_gain over u s -source capital_loss at a rate of percent under sec_871 however that tax is not subject_to_withholding under sec_1441 see sec_1_1441-2 as noted above such gains may be exempt from tax under the provisions of an applicable income_tax treaty this information_letter calls attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2016_1 sec_2 2016_1_irb_1 date if you have any additional questions please contact ---------------- at -------------------- sincerely _________________________ barbara a felker branch chief branch office of associate chief_counsel international
